                                                                             FILED IN THE

1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




2                                                                   Feb 21, 2020
                                                                        SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JAKE SHREVES,                               No. 1:19-cv-03012-SMJ
5
                               Plaintiff,        ORDER GRANTING MOTION
6                                                FOR PROTECTIVE ORDER
                  v.
7
     FRONTIER RAIL CORPORATION
8    and YAKIMA CENTRAL RAILWAY
     CORPORATION,
9
                               Defendants.
10

11

12         Before the Court is Defendants Frontier Rail Corporation and Yakima

13   Central Railway Corporation’s Motion for a Protective Order, ECF No. 33. Having

14   reviewed the record and the file in this matter, the Court is fully informed. For the

15   reasons set forth below, the Court grants Defendants’ motion and incorporates the

16   proposed protective order with limited exception.

17                                    BACKGROUND

18         Plaintiff brought this action under the Federal Employer’s Liability Act

19   (FELA) to recover for injuries he sustained after allegedly falling into a hole near

20   railroad tracks while he alleges he was acting as an employee of Defendants. See




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 1
1    ECF No. 10 at 3–7. Plaintiff also brought claims under the Federal Railroad Safety

2    Act (FRSA) alleging he was terminated in retaliation for reporting his workplace

3    injury and hazardous workplace conditions. See generally ECF No. 10.

4          The parties have begun to engage in discovery and propounded requests for

5    production of documents. See, e.g., ECF No. 37-4. Defendants represent they have

6    sought discovery regarding Plaintiff’s medical history, including requests for

7    production of medical records and subpoenas to Plaintiff’s medical providers. ECF

8    No. 33 at 3–4. Plaintiff sought production of several categories of documents,

9    including Defendants’ “corporate structure and ownership” and “year-end

10   profit/loss statement[s]” as well as “Plaintiff’s entire, unredacted, personnel file,”

11   and “each and every document and communication . . . between [the Occupational

12   Safety and Health Administration (“OSHA”)] and/or the Department of Labor and

13   [Defendants or defense] counsel in connection with Plaintiff’s OSHA Complaint

14   under the FRSA.” See ECF No. 37-5.

15         On November 11, 2019, defense counsel emailed Defendants’ discovery

16   responses to Plaintiff’s counsel. ECF No. 34-1 at 7. Defense counsel also attached

17   a proposed stipulated protective order intended to govern the production of

18   confidential information in discovery. Id.; see also ECF No. 33-1 (proposed

19   protective order). Four days later, Plaintiff’s counsel responded. Id. at 6. Plaintiff’s

20   counsel declined to stipulate to the proposed protective order because Defendants




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 2
1    failed to provide justification for it. Id. Plaintiff’s counsel also described

2    Defendants’ discovery responses as “ridiculous” and wrote that if defense counsel

3    was “confused, or unsure how to comply with the federal rules, please let me know

4    and I will be happy to provide you with some guidance.” Id. at 7.

5          Several days later, defense counsel responded that a protective order was

6    necessary to protect “confidential business information” as well as information

7    about individuals not party to the litigation. Id. at 5. Defense counsel also made

8    clear the proposed protective order applied equally to confidential documents

9    produced by Plaintiff, namely Plaintiff’s medical records. Id. Plaintiff’s counsel

10   replied twenty minutes later, again declining to stipulate to the protective order, and

11   reiterating Plaintiff’s position that Defendant’s discovery responses were “full of

12   improper and unsubstantiated boilerplate objections.” Id. at 4.

13         The next day, defense counsel responded that he hoped to reach agreement

14   to avoid unnecessary motions practice and to protect against “dissemination of

15   confidential business information and personal information.” Id. at 3. Plaintiff’s

16   counsel replied:

17   //

18   //

19   //

20   //




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 3
1           So here’s how this actually works. As the party seeking a protective
            order, the burden is yours to demonstrate that one is necessary. That
2           requires you to specify what exactly you feel needs to be protected. So
            for example, you literally have to identify whatever the document is,
3           what the document contains that you think makes it subject to a protect
            [sic] order, and why there would be harm to your client in the absence
4           of a protective order. You are trying to do this in reverse and you simply
            are not going to get agreement from us by making vague references to
5           confidential business information and personal information.

6           Quit screwing around and wasting everyone’s time. Fix your discovery
            responses to reflect the fact that you all have law degrees and a
7           rudimentary understanding of the [Federal Rules of Civil Procedure].
            And if you manage to make some actual showing of a need for a
8           protective order we can discuss then. But the time for you to do so is
            quickly running out because we are ready to file our motion to compel.
9

10   Id. at 3.

11          Defense counsel responded and once again stated Defendant’s desire to reach

12   agreement without the Court’s involvement. Id. at 2. Plaintiff’s counsel responded:

13   “You have not identified anything that needs to be protected. Please stop emailing

14   on this subject.” Id. The parties exchanged a similar pair of emails but failed to

15   reach a solution. Id. at 1.

16          On November 22, 2019, Defendant moved for a protective order. See ECF

17   No. 33. Defendants represent one is needed because the employment relationship

18   between Plaintiff and Defendants is disputed and will necessitate discovery of

19   confidential business information. Id. at 7. Defendants also contend discovery will

20   include private information of current and past employees who are not party to the




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 4
1    litigation, as well as Plaintiff’s private health records. Id. at 8.

2           Plaintiff argues a protective order is unnecessary because Defendants have

3    not identified any information warranting protection and because their discovery

4    responses include “boilerplate objections.” ECF No. 36 at 2. Plaintiff also argues

5    Defendants failed to engage in a meaningful “meet-and-confer” before moving for

6    a protective order. Id. at 3–5. As such, Plaintiff requests an award of fees and costs

7    incurred in briefing his response to Defendants’ motion, contending Defendants’

8    conduct is “at the height of bad faith.” Id. at 10.

9                                    LEGAL STANDARD

10          Under Federal Rule of Civil Procedure 26(b)(1), “[p]arties may obtain

11   discovery regarding any nonprivileged matter that is relevant to any party’s claim

12   or defense.” This is a liberal standard, and information “need not be admissible in

13   evidence to be discoverable.” Id. But the right to discover relevant information is

14   neither absolute nor immune from restriction. Accordingly, “[t]he court may, for

15   good cause, issue an order to protect a party or person from annoyance,

16   embarrassment, oppression, or undue burden or expense,” including by prescribing

17   the terms under which discovery is provided. Fed. R. Civ. P. 26(c)(1).

18          The party seeking a protective order “bears the burden of showing specific

19   prejudice or harm will result if no protective order is granted. Phillips ex rel. Estates

20   of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) ((citing




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 5
1    Beckman Indus., Inc. v. Intern. Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992)). Broad

2    and unsubstantiated concerns premised on conjecture are insufficient. Id. If the

3    moving party establishes good cause warrants a protective order, the Court must

4    weigh “the public and private interests to decide whether a protective order is

5    necessary.” Id. (citing Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir.

6    1995)). The Court is vested with “broad discretion . . . to decide when a protective

7    order is appropriate and what degree of protection is required.” Seattle Times Co. v.

8    Rhinehart, 467 U.S. 20, 36 (1984).

9                                      DISCUSSION

10   A.    Defendants satisfied the meet-and-confer requirement

11         Prior to bringing a motion for a protective order, a litigant must meet and

12   confer with the opposing party “in an effort to resolve the dispute without court

13   action,” or at least attempt to do so. Fed. R. Civ. P. 26(c)(1). Plaintiff contends

14   Defendants failed to engage in a “meaningful” meet-and-confer and are therefore

15   prohibited from seeking the Court’s intervention. ECF No. 36 at 3.

16         Having reviewed the record in this matter, the Court concludes Defendants

17   attempted in good faith to meet-and-confer before moving for a protective order.

18   On no fewer than four occasions, defense counsel invited Plaintiff’s counsel to

19   discuss the proposed protective order, and the evidence Defendants believed

20   necessitated it, over the phone. See ECF No. 34-1 at 1–7. Plaintiff’s responses to




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 6
1    those invitations were consistently hostile and unprofessional.1 See, e.g., id. at 3

2    (“Fix your discovery responses to reflect the fact that you all have law degrees and

3    a rudimentary understanding of the [Federal Rules of Civil Procedure].”). At one

4    point, Plaintiff’s counsel told defense counsel to cease further attempts to discuss

5    the proposed protective order and arranging a time to meet and confer. See id. at 2

6    (“You have not identified anything that needs to be protected. Please stop emailing

7    on this subject.”).

8          To satisfy the meet-and-confer requirement of Rule 26(c)(1), defense counsel

9    needed only “attempt[] to confer” in good faith with opposing counsel. Defense

10   counsel was not obligated to, as Plaintiff appears to contend, provide or describe

11   specific, individualized documents or information warranting a protective order.

12   See ECF No. 36 at 3–4. Even if defense counsel were so obligated, it is possible

13
     1
       The Court wishes to emphasize that conduct such as Plaintiff counsel’s reflected
14   in the email exchange with defense counsel is unacceptable and will not be tolerated
     moving forward. See generally ECF No. 34-1. Counsel practicing before this Court
15   are to conduct themselves with fairness and civility. See ECF No. 30 at 15; see also
     LCivR 83.1(j)(1) (“I will be courteous and fair.”), (5) (“I will always conduct myself
16   professionally, as if I were in the presence of a judge.”). Plaintiff’s counsel,
     admitted pro hac vice, is held to this standard, yet his responses to defense counsel’s
17   emails fell below it.

18   Plaintiff’s counsel attributes his conduct to “irritation and aggravation” with
     “obstructionist discovery behavior.” ECF No. 36 at 4. The proper method to obtain
19   relief for those frustrations is a motion filed with the Court, not berating or belittling
     the qualifications of opposing counsel. Plaintiff’s counsel is therefore warned that
20   continued open hostility or discourteous conduct, regardless of to whom it is
     directed or how it is justified, will result in sanctions.


     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 7
1    defense counsel would have offered greater detail about the evidence for which

2    Defendant sought protections during a telephonic meet-and-confer. Plaintiff’s

3    counsel repeatedly spurned defense counsel’s offers to engage in such discussions.

4    The Court will not now entertain his complaints that defense counsel failed to try.

5    B.    Defendants have shown good cause for a protective order

6          The Court finds Defendants have shown good cause for a protective order.

7    Plaintiff has propounded requests for sensitive information regarding Defendants’

8    businesses, including their organizational and ownership structures and financial

9    records. ECF No. 37-5 at 3, 8. The Court credits Defendants’ argument that

10   dissemination of this information outside the litigation could result in competitive

11   harm. See ECF No. 38 at 8–9 (“Defendants are operating small businesses in a

12   highly competitive environment and must protect themselves from competitors who

13   may attempt to assume control of their customers and impact their financial

14   livelihoods.”). Moreover, the Court finds the risk has been established with the

15   requisite particularity. Defendants need not produce every document which may be

16   covered by the protective order to obtain reasonable protections against unnecessary

17   disclosure.

18         Plaintiff’s opposition to Defendants’ motion is directed primarily at what

19   Plaintiff perceives to be “obstructionist discovery behavior” including vague and

20   overbroad objections to Plaintiff’s discovery requests. See ECF No. 36 at 4.




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 8
1    However, the proposed protective order would in no way obstruct Plaintiff’s access

2    to discoverable evidence. Rather, it will prohibit the inappropriate dissemination of

3    confidential material, and in that way facilitate, rather than hamper, the discovery

4    process.2 See ECF No. 38 at 1–3. Indeed, the Court agrees with Defendants that “[i]t

5    is not clear from Plaintiff’s Opposition why Plaintiff opposes the proposed

6    protective order” as “[t]here are no provisions cited that Plaintiff believes are unfair

7    or unduly restricting.” Id. at 2–3. The proper avenue to challenge Defendants’

8    discovery requests is a motion to compel, which Plaintiff’s counsel repeatedly

9    threatened to file in his emails to defense counsel. See, e.g., ECF No. 34-1 at 3

10   (“[T]he time for [Defendant] to [“fix” its discovery responses] is quickly running

11   out because we are ready to file our motion to compel.”). Those arguments are not

12   well taken here and are insufficient to establish that a protective order is

13   unwarranted.

14         Having found good cause exists to enter a protective order, the Court also

15   finds the balance of the public and private interests tips in favor of a protective

16   order. Phillips, 307 F.3d at 1210–11. Though the public’s interest in open judicial

17   proceedings is strong, the evidence Defendants contend warrants protection will not

18

19   2
       Plaintiff even concedes that the circumstances of this case warrant a protective
     order, albeit one “narrowly tailored” to cover only Plaintiff’s medical and financial
20   records. See ECF No. 36 at 4 n.2. Plaintiff’s blatant attempt to have his cake and eat
     it too is not persuasive.


     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 9
1    be of any particular interest to the public. Weighed against the harm that could result

2    from the improper disclosure of those documents, the Court finds a protective order

3    warranted.3 Id.

4    C.    With limited exception, the protective order is reasonable

5          Having reviewed the provisions of Defendants’ proposed protective order,

6    the Court finds it reasonable and incorporates it by reference with one exception. A

7    party wishing to file material under seal must provide “compelling reasons

8    supported by specific factual findings” establishing that the need for confidentiality

9    of the information contained in the proposed sealed document outweighs the

10   public’s interest in disclosure. See Kamakana v. City & Cty. of Honolulu, 447 F.3d

11   1172, 1178 (9th Cir. 2006) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331

12   F.3d 1122, 1135 (9th Cir. 2003)). Read broadly, the proposed protective order

13   permits either party to file material designated confidential under seal without leave

14   of the Court. See ECF No. 33-1 at 11. That provision is unacceptable. Any party

15   wishing to file material under seal shall file an appropriate motion and set out a

16   sufficient justification overcoming the public’s interest in the transparency of the

17   judicial process.

18
     3
       Plaintiff’s request for an award of cost and fees incurred in briefing his opposition
19   to Defendants’ motion, see ECF No. 36 at 10, is DENIED. As an initial matter,
     Federal Rule of Civil Procedure 37(a)(5) does not appear to allow for such an award
20   in connection with a motion for a protective order. In any event, the Court obviously
     disagrees that Defendants’ motion was “not substantially justified.”


     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 10
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Defendants’ Motion for a Protective Order, ECF No. 33, is

3                 GRANTED.

4          2.     Defendants’    proposed    protective   order,   ECF    No.    33-1,   is

5                 APPROVED IN PART and INCORPORATED BY REFERENCE

6                 IN PART as described above.

7                 A.    Any party wishing to file material under seal shall file an

8                       appropriate motion to seal and set out a sufficient justification.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to all counsel.

11         DATED this 21st day of February 2020.

12                      _________________________
                        SALVADOR MENDOZA, JR.
13                      United States District Judge

14

15

16

17

18

19

20



     ORDER GRANTING MOTION FOR PROTECTIVE ORDER - 11
